PER CURIAM.
The transcription of the plea taking dialogue in this case is insufficient to establish the factual basis, as required by Florida Rules of Criminal Procedure 3.172(a), for a plea of guilty to aggravated battery (§ 784.045(l)(a), Fla.Stat. (1981)). The order summarily denying defendant’s 3.850 motion is reversed and this cause is remanded for a full adversary hearing and determination as to whether the underlying facts in this case as to the element of “great bodily harm, permanent disability, or permanent disfigurement” are adequate to support the guilty plea. If the trial court finds the underlying facts to be insufficient in that regard, the trial court shall also make an inquiry into, and adjudication as to, the competency of the defense counsel who represented the defendant when he entered his plea of guilty.
REVERSED AND REMANDED.
DAUKSCH, SHARP and COWART, JJ., concur.